DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks 
In regarding to the 35 U.S.C. 101 rejection in the first Non-Final Office Action dated 10/22/2020, examiner has responded to applicant’s argument and explained why the argument was not persuasive. Applicant did not address the rejection of 35 U.S.C. 101 in the Remark 04/22/2021. Thus the rejection of 35 U.S.C. 101 still stands. 

Response to Arguments
In response to applicant’s argument for claims 1, 4, 8, 11, 14, and 17 rejection under 35 U.S.C 102. Applicant argues on Remarks page 4-5 “examiner’s newly cited portion of Datta is no different than the Examiner’s previously-cited portion and that section 6.2 and section 5.1 contain the same teaching. Thus, for the same reasons that section 6.2 of Datta failed to teach the limitations at issue, the Examiner’s newly cited section 5.1 of Datta also fails to teach the limitations at issue” (emphasis added). 
Examiner respectfully disagree, section 6.2 recited in the first non-final office teaches the high level of how the DSR technique implemented, as described in section 6.2, the CPU checks for the highest frequency based on the ATH curve value, and after the determination of the highest frequency, it sets the sampling to the nearest value greater than twice the highest frequency. However, section 5.1 described in detail how the DSR technique dynamically changes the sampling rate, as described in section 5.1, the CPU checks for the highest frequency of the audio signal (fmax), section 5.1 also disclose that the sampling frequency can be set to ranges of frequencies, and the DSR selects the lowest dynamic sampling rate, which 

In response to applicant’s argument for claim 2, 5-7, 9, 12-13 and 15, 18-20 rejection under 35 U.S.C 103. Applicant argues on Remarks page 6-8, “dependents claims of 1, 8 and 14 incorporate herein the arguments previously advanced in traversing the imposed rejection” (emphasis added). 

Examiner respectfully disagrees because the independent claims 1, 8 and 14 are still rejected under Datta. See explanation above and 35 U.S.C. 102 rejection below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, 8, 11, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta (NPL Power Reduction By Dynamically Varying Sampling Rate).
The system claim 8 and 11 are addressed before claim 1, 4 and claim 14, 17.

	Regarding claim 8, Datta teaches at least one processor programmed to initiate executable operations (figure 16 PC component and/or DSP component), the executable operations include: determining a maximum frequency of an input signal (page 19, section 5.1, the highest frequency is the maximum frequency, audio/sampled audio signal is the input signal); comparing the maximum frequency to a current decimator/interpolator value (page 19, section 5.1, the current frequency of the range of the set of frequencies is the current decimator/interpolator value. The maximum frequency is compared to the set of frequencies to select the lowest available sampling rate); and based on the comparison, setting a sampling rate for sampling the input signal with the at least one processor as part of a digital signal processor event (page 19-20, section 5.1, the DSR algorithm selects the lowest available dynamic sampling rate, which is at least two times greater than the maximum audible frequency).

	Regarding claim 11, Datta teaches the setting comprises setting the sampling rate equal to twice a product of one plus a predetermined percentage and the maximum frequency (page 19, section 5.1).
	
	Regarding claim 1 and 4, they are method claims corresponding to the apparatus claims 8 and 11, they are rejected for the same reasons.  

	Regarding claim 14 and 17, they are computer program product claims corresponding to the apparatus claims 8 and 11, they are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2, 4-9, 11-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea with significantly more.

Regarding claim 1 and 14, the claims recite a method and a product, respectively, to determining, with a processor, a maximum frequency of an input signal; comparing the maximum frequency to a current decimator/interpolator value; and based on the comparison, setting a sampling rate for sampling the input signal with the processor as part of a digital signal processing event. Claim 1 recites a series of steps and therefore, is a process, and claim 14 recites a product.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), such limitation explicitly cover mathematical calculations, relationships, and/or formulas. The claim recites the limitation of determining a maximum frequency of an input signal, comparing the maximum frequency to a current decimator/interpolator value, and based on the comparison, setting a sampling rate. The determining, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. Other than reciting “with a processor”, nothing in the claim element precludes the step from 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites “with a processor” is used to perform the determination of maximum frequency of an input signal. However, the processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to step 2A prong two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Regarding claim 8, the claim recites a system having at least one processor to determining a maximum frequency of an input signal, comparing the maximum frequency to a 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), such limitation explicitly cover mathematical calculations, relationships, and/or formulas. The claim recites the limitation of determining a maximum frequency of an input signal. Determining, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind, and as disclosed in the specification and later claim the determining is performed using conjugate multiplication, which is mathematical calculation. The claim also recites the limitation for comparing the maximum frequency to a current decimator/interpolator value, and comparing is the used of logical operator, which is a mathematical concept. The last recitation of the claim is based on the comparison, setting a sampling rate, this can also be done using mathematical equation (as claimed in claim 4). Therefore, the claim includes limitations that fall within the “Mathematical Concepts and mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites “at least one processor programmed to initiate executable operations” is used to perform the operations. However, the processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to step 2A prong two, the additional element in the claim amounts to no more than 
Claim 2, 4-7, 9, 11-13, 15, 17-20 are rejected under 35 U.S.C 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1,8,14, respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
Claims 4-5, 11-12, 17-18 (dependent on claim 1,8,14, respectively) recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 2, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Dieter (NPL- Power Reduction by Varying Sampling Rate).
The system claim 9 is addressed before claim 2 and claim 15.

Regarding claim 9, Datta discloses the invention as in parent claim above, including, the relationship between the sampling frequency and frequency of the CPU, which is by decreasing the sampling frequency, the CPU operation is also reduced (page 16).
Datta does not teach generating a core frequency control value based on a ratio of the sampling rate to a processor core frequency and adjusting the processor core frequency based on the ratio.
However, Dieter teaches the dynamic power is proportional to the clock frequency and the square of the supply voltage                         
                            P
                             
                            α
                             
                            
                                
                                    V
                                
                                
                                    d
                                    d
                                
                                
                                    2
                                
                            
                             
                            f
                        
                    , halving the clock frequency without changing voltage cuts the power consumption in half (Dieter, page 227, section 1 introduction). (Dieter, page 230, figure 1) shows the graph of the power consumed as a function of lead and the variable sampling rate, the graph shows the ratio at which the sampling rate has effected on the power consumed (y-axis), and power consumed is proportional to the clock frequency, thus the change in power consumed is also the change in the processor core frequency. And based on the ratio, the processor core frequency can be adjusted by multiplying the ratio to the sampling rate.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system disclosed by Datta by applying the equation                         
                            P
                             
                            α
                             
                            
                                
                                    V
                                
                                
                                    d
                                    d
                                
                                
                                    2
                                
                            
                             
                            f
                        
                     and determine the ratio of the sampling rate to the power consumed, which is proportional to processor core frequency. Doing so would allowthe system to reduce the power consumed as the processor core frequency decreases, as recognized by Dieter.

Regarding claim 2 and 15, the same teaching that is used for claim 9 can apply to teach claim 2 and 15 
Claim 12-13, 5-6, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Lyons (NPL- A Quadrature Signals Tutorial: Complex, But Not Complicated).
12-13 are addressed before claim 5-6 and claim 18-19.

Regarding claim 12, Datta discloses the invention substantially as claimed. See the rejection of claim 8 above. However, Datta teaches a system where the input signal is a baseband audio signal and there is no need to down convert the signal for baseband processing and extract the maximum frequency based on conjugate multiplication. Datta also discloses that its technique for reducing power using dynamic sampling rate can be applied to other DSP application (Datta, page 47, section 7.1).
Lyons teaches a common DSP, and the downconverter of baseband processing and this down conversion is using conjugate multiplication (Lyons, figure 12c in page 10, shows the time signal is multiplying by its conjugate                         
                            
                                
                                    e
                                
                                
                                    -
                                    j
                                    2
                                    π
                                    
                                        
                                            f
                                        
                                        
                                            0
                                        
                                    
                                    t
                                
                            
                        
                     to shift the signal’s spectrum down in frequency by                         
                            
                                
                                    f
                                
                                
                                    0
                                
                            
                             
                            H
                            z
                            .
                        
                    )
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Datta to down convert (using quadrature demodulator) a non-baseband signal and processing a baseband taught by Lyons. This modification would have been obvious because Datta disclosed the reducing power technique using dynamic sampling rate can be applied to other DSP application, and Lyons teaches a fundamental “other type” of DSP application. The combination of Datta and Lyons therefore teaches the system determining comprising extracting the maximum frequency based on conjugate multiplication.

Regarding claim 13, the combined system of Datta and Lyons discloses the invention as in parent claim above, including conjugate multiplication is performed using a quadrature demodulator (Lyons, figure 14 in page 11).

Regarding claims 5-6, they are method claims corresponding to apparatus claims 12-13, respectively. They are rejected for the same reasons.

Regarding claims 18-19, they are computer program product claims corresponding to apparatus claims 12-13, respectively. They are rejected for the same reasons.

Claim 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Karuppanan (NPL- PLL with PI, PID, Fuzzy Logic Controllers based Shunt Active Power Line conditioners).

Regarding claim 7, Datta discloses the invention substantially as claimed, see rejection of claim 1. Datta also teaches frequency locking by Phase Lock Loop, and PLL clock generator to generate the frequency to input in the DSP (Datta, figure 26). See the rejection of claim 1 above. However, Datta does not teach generating a new decimator/interpolator value using a proportional-integral-derivative (PSD) control loop,
Karuppanan teaches generating a new decimator/interpolator value using a proportional-integral-derivative (RID) control loop (figure 1 in page 2, shows a Phase Lock Loop circuit that in conjunction with PID control loop. The controller coefficients are tuned with a proper parameter to output the desired valued).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Datta to have a feedback mechanism to control the PLL clock generator. Doing so would allow the system to have the most accurate, stable controller, improvement power-quality and reactive power compensation due to the nonlinear loads, as recognized by Karuppanan. In the resulting combination, the DSP would be clocked using a PID control loop. As a result, the new decimator/interpolator value calculated by the DSP would be generated using a PID control loop.
Regarding claim 20, it is a computer program product claim corresponding to method claim 7. It is rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        

(571)272-2764



/Aimee Li/Supervisory Patent Examiner, Art Unit 2183